UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) – September 14, 2011 WEST PHARMACEUTICAL SERVICES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 1-8036 23-1210010 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 101 Gordon Drive, PO Box 645, Lionville, PA 19341-0645 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-594-2900 Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On September 14, 2011, our management will present at the 9th Annual CL King & Associates Best Ideas Conference in New York, New Yorkat 2:45pm Eastern Time. A copy of thepresentation materials from the conference will be available for 30 days through the Investors link at the Company’s website, http://www.westpharma.com,and is also attached hereto as Exhibit 99.1 and incorporated herein by reference. The information in this report (including Exhibit 99.1) is being furnished pursuant to Item 7.01 and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, (Exchange Act) or otherwise subject to the liabilities of that section, nor will it be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific referencing in such filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 West Pharmaceutical Services, Inc. Overview (Investor Presentation). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WEST PHARMACEUTICAL SERVICES, INC. /s/ John R. Gailey III John R. Gailey III, Vice President, General Counsel and Secretary September 14, 2011 3 EXHIBIT INDEX Exhibit No. Description West Pharmaceutical Services, Inc. Overview (Investor Presentation). 4
